L. HAND, Circuit Judge
(dissenting).
I doubt whether in these eases it will ever make any practical difference to submit to the departmental surgeons the affidavit of a foreign physician that he examined the alien on embarkation and found him whole. But I really cannot find any distinction between this case and Fusco’s Case (Lloyd Sabaudo Societa v. Elting) 287 U. S. 329, 338, 53 S. Ct. 167, 77 L. Ed. 341. The affidavit there did not particularize the examination any more than it did here; indeed, it would bo rather a suspicious circumstance if the foreign physician had especially directed his attention to just that part of the alien’s body where the defect later developed. Nor do I see that the greater particularity of the local surgeon’s certificate in the case at bar should count. The Secretary’s ruling in Fusco’s Case (Lloyd Sabaudo Societa v. Elting), as I understand it, would not have stood any better if the surgeons had specified in detail why they thought the defect could have been found out at embarkation; the trouble was that the Secretary had withheld the opinion of the foreign physicians. When we consider that the Supreme Court based its ruling precisely upon the existence of such an affidavit, and rejected equivalent assertions in the carrier’s protest, it does seem to me that we must understand them to have thought the difference critical, and that we ought to make it such, until we are otherwise advised, whatever might be our independent judgment.